Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144036 & (51)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 144036
                                                                    COA: 302181
                                                                    Washtenaw CC: 10-001573-AR
  TERRY NUNLEY,
           Defendant-Appellee,
  and
  ATTORNEY GENERAL,
           Intervenor.

  _________________________________________/

         On order of the Court, the Attorney General’s motion to enlarge the record on
  appeal is GRANTED. The application for leave to appeal the October 13, 2011 judgment
  of the Court of Appeals is considered, and it is GRANTED. The parties shall address
  whether the Court of Appeals erred when it held that the Department of State certificate
  of mailing is testimonial in nature and thus that its admission, without accompanying
  witness testimony, would violate the Confrontation Clause. See Crawford v Washington,
  541 US 36; 124 S Ct 1354; 158 L Ed 2d 177 (2004); Melendez-Diaz v Massachusetts,
  557 US __; 129 S Ct 2527; 174 L Ed 2d 314 (2009); and Bullcoming v New Mexico, 564
  US __; 131 S Ct 2705; 180 L Ed 2d 610 (2011).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2011                   _________________________________________
         p1214                                                                 Clerk